Steve David, Acting Chief Justice of Indiana
Pursuant to Indiana Admission and Discipline Rule 23 (10.1)(c), this Court suspended *1293Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 19-1401 , filed against Respondent. On August 23, 2019, the Executive Director of the Commission filed a "Certification of Compliance," stating that Respondent has now cooperated with its investigation in this case. Pursuant to Admission and Discipline Rule 23 (10.1)(c)(3), the suspension from the practice of law imposed in this case is terminated as of the date the certification was filed. Respondent, however, is under suspension orders entered in other cases, which remain in effect.
The Court therefore ORDERS that Respondent's suspension from the practice of law in this case only be shown as terminated as of August 23, 2019. Respondent's suspension ordered in other cases remains in effect, and Respondent shall not be shown as reinstated to the practice of law in this state until all causes for suspension are cured.